Citation Nr: 0739615	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
degenerative joint disease of the left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

Service medical records note a complaint of bilateral knee 
pain in April 1982.  An MRI taken of the left knee in May 
2003 shows mild degenerative changes and possible 
infrapatellar tendinitis.  In a June 2003 statement, the 
veteran's private physician furnished an opinion stating 
that, based on the information provided by the veteran, he 
believed that the left knee pain could be indirectly related 
to the right knee problems.  In addition, he mentioned that 
the necessity to stress the left knee as a result of the 
right knee problems could have aggravated the pre-existing, 
previously asymptomatic degenerative arthritis.  This opinion 
is speculative.

In a December 2003 VA examination, the examiner, based on a 
review of the record, provided an opinion that the left knee 
pain is not due to the right knee pain.  In addition, the 
examiner noted that the pain in the left knee is independent 
from the right knee.  However, no rationale was provided in 
support of this conclusion.

The Board acknowledges that although two separate and 
conflicting opinions regarding the nature of the veteran's 
left knee disability have been provided, neither provides an 
adequate basis for a decision.  Therefore, the Board finds 
that a remand is necessary in order to obtain an additional 
VA medical opinion for the purpose of seeking clarification 
as to whether the veteran's left knee disability is related 
to her right knee disability.

Subsequent to the December 2003 VA examination, additional 
evidence showing a chondral defect in the veteran's left knee 
was submitted.  Private medical records from February 2004 
reveal that the veteran was diagnosed with "chondral defect, 
undersurface of the patella, left knee and chondral defect, 
medial femoral condyle, left knee."  

Finally, the Board finds that additional notice pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) is 
necessary as the letter provided in December 2003 was 
insufficient.  Additionally, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, the December 2003 letter did not 
provide appellant with notice of the evidence necessary to 
substantiate a claim for service connection or secondary 
service connection.  Moreover, she was not provided with 
notice of the type of evidence necessary to establish an 
increased rating or an effective date for the disability on 
appeal.  Thus, on remand corrective notice should be 
provided. 
        
Under the circumstances, the Board finds additional 
development of the record is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), pertaining to her 
claim for service connection and secondary 
service connection.  The letter should also 
advise the veteran that 
a disability rating and effective date will 
be assigned if service connection is 
awarded, to include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination by an orthopedic specialist, to 
determine the nature of the left knee 
condition and to provide an opinion as to 
its possible relationship to service or the 
service-connected right knee disability.  
All necessary tests should be performed.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  A rationale for all 
opinions expressed should be set forth.  

The examiner should conduct an examination 
and, based on the results of the 
examination, review of the evidence of 
record, and sound medical principles, 
provide an opinion on the following:
(a) Whether the veteran's current left 
knee disability is related to the knee 
pain noted in service;
(b) If not, whether the left knee 
condition was caused by the service-
connected right knee condition;
(c) If not, whether the current left knee 
disorder is aggravated (permanently 
worsened beyond normal progress) by the 
service-connected right knee condition.  
If aggravation is shown, the examiner 
should quantify the degree of 
aggravation, if possible.

3.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, she and her 
representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



